Citation Nr: 0639263	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-38 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a disorder 
characterized as a positive purified protein derivative 
tuberculin (PPD) test.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and Son



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1948 until July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2004 and January 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.

The evidence of record reflects the veteran expressed 
disagreement with the denial of service connection for a 
positive tuberculin test during the March 2005 RO hearing.  
The RO issued a Statement of the Case on this issue but the 
veteran did not perfect the appeal by submitting a timely 
Form VA-9.  However, the veteran presented testimony as to 
this issue during a June 2006 Travel Board hearing; his 
contentions are noted and the Board will assume jurisdiction 
over the issue.  See Gomez v. Principi, 17 Vet. App. 369 
(2003) (Holding that the penalty of dismissal for failure to 
file a substantive appeal is expressly permissive); Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996);  Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993).  

The record indicates that the veteran has filed a notice of 
disagreement as to the January 2006 denial of service 
connection for bilateral sensorineural hearing loss, tinnitus 
and bilateral peripheral neuropathy of the feet.  The Board 
is in receipt of information that the RO issued a Statement 
of the Case as to these issues in June 2006.  

A review of the record discloses that the veteran applied for 
a temporary total rating in October 2003.  The RO has not 
adjudicated this claim.  As such, this issue is REFERRED to 
the RO for appropriate action


FINDINGS OF FACT

1.  The veteran's claims file does not contain competent 
evidence of a current diagnosis of asbestosis.

2.  Asbestosis was not incurred in or aggravated by active 
service.  

3.  The veteran's current pulmonary pathology was not 
incurred in or aggravated by active service.  

4.  There is no disability resulting from a positive purified 
protein derivative test.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
asbestosis or any other pulmonary disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  

2.  The criteria for a grant of service connection for a 
disability related to a positive purified protein derivative 
test have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in December 2003, March 2006 and April 2006.  

In December 2003, the RO explained VA's duty to notify and 
duty to assist.  The RO indicated that additional information 
on the claim of tuberculosis due to asbestos exposure was 
needed.  The RO specifically requested evidence that showed 
the diagnosis of the disease caused by asbestos.  The RO also 
requested information on whether a biopsy was performed and 
where, when and how the veteran was exposed to asbestos.  The 
RO inquired into the names of other persons who served with 
the veteran at the time of exposure and whether the veteran 
was exposed to other things which may cause cancer either 
during or after service.  

The March 2006 and April 2006 letters informed the veteran of 
how the RO assigns disability ratings and effective dates if 
a claim for service connection is granted.  The veteran was 
advised that disability ratings would be determined on the 
level of the disability and depend upon the nature and 
symptoms of the condition, severity and duration of the 
symptoms and the impact of the condition on employment.  The 
RO indicated the veteran could submit evidence such as 
ongoing treatment records, Social Security Administration 
determinations, statements from employers and other lay 
statements for the RO's consideration in assignment of a 
disability rating.  The RO also indicated the effective date 
was generally based upon the date the RO received the claim 
or the date the evidence showed a certain level of disability 
under the rating schedule.  The veteran was informed he could 
submit evidence such as the dates treatment began, service 
medical records and reports of treatment of the condition 
while the veteran was in training or in the Guard or Reserve 
to assist the RO in determining a proper effective date.  

The March 2006 and April 2006 letters comply with the holding 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires VA provide notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim for service connection is awarded.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, private medical records 
and lay statements are associated with the claims file.  
Additionally, the veteran was afforded a VA examination and 
provided testimony at a Board hearing in June 2006.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide her claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claims

The veteran seeks service connection for asbestosis and for 
PPD.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claims 
and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Asbestosis

The post-service medical evidence of record does not show any 
diagnosis or treatment for asbestosis.  Furthermore, the 
veteran testified at the June 2006 Board hearing that he had 
not been diagnosed with asbestosis.  A threshold requirement 
for the granting of service connection is evidence of a 
current disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of any current asbestosis, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim and the claim is denied.

Although the veteran does not have a diagnosis of asbestosis, 
he has been diagnosed with another pulmonary condition, 
chronic obstructive pulmonary disease.  As such, the Board 
will examine whether service connection is warranted for the 
veteran's chronic obstructive pulmonary disease.  The veteran 
has demonstrated he has a current disability.  For example, a 
pulmonary function test dated in December 1993 VA was 
described as poor and a December 1994 VA pulmonary function 
test reflected mild impairment.  A June 2001 x-ray of the 
chest resulted in findings consistent with chronic 
bronchitis/chronic obstructive pulmonary disease and/or 
asthma and noted prominent central pulmonary vessels which 
could represent pulmonary arterial hypertension adenopathy.  
VA outpatient treatment records reflect a history of mild 
obstructive lung disease.  Therefore, the remaining question 
is whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

However, the chronic obstructive pulmonary disease was not 
demonstrated until many years after the veteran's separation 
from service.  There is no evidence of any complaints, 
treatment or diagnosis of chronic obstructive pulmonary 
disease during service.  Nor was there any evidence of the 
disability at the time of the veteran's separation from 
service in July 1970.  Similarly, the March 1971 VA 
examination reflected the respiratory system was normal.  
Therefore, the first diagnosis of any pulmonary or lung 
disorder was in December 1993 (i.e. approximately 23 years 
after the veteran's separation from service).  The gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Additionally, there is no competent medical evidence of a 
nexus linking the current obstructive lung disease with an 
event in service.  Without an inservice incurrence and a 
medical nexus, the preponderance of the evidence is against 
the veteran's claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Given the veteran's account of having served in U.S. Naval 
vessels and being exposed to asbestos while onboard these 
vessels, the Board has carefully considered whether further 
development of this matter is warranted.  As to claims 
involving service connection for asbestos-related disease, 
there are no special statutory or regulatory provisions.  
While there is guidance for adjudicators as to asbestos-
exposure claims, the law remains clear that there must be a 
diagnosis of the claimed disability.  See Veteran's Benefits 
Administration Manual M21-1, Part VI, 7.21.  The manual notes 
that asbestos particles have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed. Inhalation of 
asbestos fibers can produce fibrosis and tumors. The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The manual notes that lung cancer 
associated with asbestos exposure originates in the lung 
parenchyma rather than the bronchi.  Occupations involving 
asbestos exposure include mining and milling, shipyard and 
insulation work, demolition of old buildings, construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, etc.  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service. Dyment v. West, 
13 Vet.App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

Thus, while the veteran is shown to have an obstructive 
pulmonary disease, there is no evidence of record, or known 
to be existent to VA, indicating that the veteran has the 
disorder for which he seeks benefits - a critical component 
of a successful claim of service connection.  To the extent 
that any further effort towards obtaining such records could 
be conducted, the duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a claim. 
Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The appeal is therefore denied.



PPD test

In a 1965 service medical record, it was noted that the 
veteran had a positive PPD test, and preventative testing was 
prescribed and accomplished.  A service medical record dated 
in March 1970 noted the 1965 test, but further reported that 
there was no evidence of any active disease.  

A positive PPD test is not itself a disability, rather it is 
a finding on a laboratory tuberculin test used in exploring a 
possible diagnosis of tuberculosis; purified protein 
derivative examination is used to test for exposure to 
Mycobacterium tuberculosis. See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1687, 1756 (28th ed. 1994).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) it was held 
that pursuant to the regulatory provisions of 38 C.F.R. §§ 
3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment. Here, 
the service records show no diagnosis of active pulmonary 
tuberculosis, and there are no records of diagnosis, 
treatment, positive X-rays, or laboratory studies that 
indicate the veteran had active pulmonary tuberculosis within 
three years of separation

The record otherwise does not indicate that the veteran has 
any disease related to the positive PPD test, which is 
essentially a clinical finding.  Because the law requires the 
presence of a disability, the claim will be denied.  Cf. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).



ORDER

Service connection for asbestosis or other pulmonary disease 
is denied.

Service connection for a disability related to a PPD test is 
denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


